

116 S644 IS: Chester County Reversionary Interest Release Act
U.S. Senate
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 644IN THE SENATE OF THE UNITED STATESMarch 4, 2019Mrs. Blackburn (for herself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to release certain reversionary interests of the United
			 States in and to a parcel of land located in Henderson, Tennessee. 
	
 1.Short titleThis Act may be cited as the Chester County Reversionary Interest Release Act.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)StateThe term State means the State of Tennessee. (3)State forest landThe term State forest land means the approximately 0.62-acre parcel of land in Chickasaw State Forest that is identified as State Forest Land on the map prepared by the Forest Service entitled State Forest Land Detail Map and dated October 9, 2018.
 (4)Webb propertyThe term Webb property means the approximately 0.90-acre parcel of land owned by Kirby and Leta Webb identified as Webb Property Lot 1 on the map prepared by the Tennessee Division of Forestry entitled Webb Property Detail Map and dated October 9, 2018. 3.Release of reversionary interest (a)ReleaseTo facilitate an exchange of land between the Bethel Baptist Church in Henderson, Tennessee, and the State, the Secretary shall release the reversionary interest of the United States in and to the State forest land described in subsection (b) if, as consideration for the release, the State agrees to transfer to the United States a vested future interest in and to the Webb property that is similar to the reversionary interest described in subsection (b).
 (b)Description of reversionary interestThe reversionary interest referred to in subsection (a) is the reversionary interest of the United States in and to the State forest land that—
 (1)requires that the State forest land be used for public purposes; and (2)is contained in a deed—
 (A)granting from the United States to the State the State forest land; (B)dated August 12, 1955; and
 (C)registered on page 588 of book 48 of the record of deeds for Chester County, Tennessee. 4.Sale of mineral rights (a)In generalSubject to any valid existing rights of third parties, as soon as practicable after the date on which the Secretary determines that the State has complied with the requirements of subsection (b)(2), the Secretary shall convey to the State the undivided mineral interests of the United States in and to the State forest land.
			(b)Terms of conveyance
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall determine—
 (A)the mineral character of the State forest land; and (B)the fair market value of the mineral interests referred to in subsection (a).
 (2)Payment of costsAs a condition of the conveyance under subsection (a), the State shall pay to the United States— (A)any administrative costs incurred by the United States in conveying to the State the mineral interests referred to in subsection (a), including the costs incurred by the Secretary in making the determinations required under paragraph (1); and
 (B)an amount equal to the fair market value of the mineral interests referred to in subsection (a), as determined under paragraph (1)(B).